DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
Claims 8-9, 11-12, and 17-24 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s invention is drawn to a storage device of storage system for cache management and eviction polices using unsupervised reinforcement learning schemes in order to improve the cache hit-rate, reduces the cache-loads and provides a closer to optimal logical to physical (L2P) eviction policy (i.e., the storage device has a memory device and a controller configured to receive a read command and check a cache (312) for a presence of data related to the read command received, the cache is updated with data related to the read command when the cache does not indicate a presence of data related to the read command, and the data is evicted from the cache through reinforcement learning while updating the cache to maintain a defined size of the cache to increase random read performance, reduce power and improves overall endurance.  
Applicant’s independent claims 8, 17 and 21 including a storage device to update a logical to physical (L2P) cache with a structure as defined in the specification (pages 8-10) including the steps of determining whether one of the plurality of L2P-units of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183.  The examiner can normally be reached on Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZHUO H LI/Primary Examiner, Art Unit 2133